

EXHIBIT 10.KK






VALLEY NATIONAL BANCORP
2016 LONG-TERM STOCK INCENTIVE PLAN
(Adopted by Directors January 29, 2016)
(Adopted by Shareholders April 28, 2016)
(Amended by Directors March 28, 2017)
(Amended by Directors January 30, 2019)


1.    Purpose. The purpose of the Plan is to provide additional incentive to
those officers and key employees of the Company and its Subsidiaries and members
of the Board of Directors of the Company whose substantial contributions are
essential to the continued growth and success of the Company’s business in order
to strengthen their commitment to the Company and its Subsidiaries, to motivate
such officers, employees and Directors to faithfully and diligently perform
their assigned responsibilities and to attract and retain competent and
dedicated individuals whose efforts will result in the long-term growth and
profitability of the Company. To accomplish such purposes, the Plan provides
that the Company may grant Incentive Stock Options, Nonqualified Stock Options,
Restricted Stock Awards, Restricted Stock Units and Stock Appreciation Rights to
officers and employees and may grant Restricted Stock Awards and Restricted
Stock Units to Directors.
2.    Definitions. For purposes of this Plan:
(a)
“Accelerated Restricted Stock” means Shares of Restricted Stock granted at any
time by the Company which are (i) held by Grantees who at any time were named
executive officers (as determined under Item 402 of Regulation S-K of the
Exchange Act) and (ii) for which restrictions upon such Shares lapse for any
reason in connection with any termination of employment. For purposes of
clarity, Shares of Accelerated Restricted Stock upon which restrictions lapse in
connection with a Change in Control will not be deemed Accelerated Restricted
Stock even if a termination of employment occurs in connection with the Change
in Control.

(b)
“Accelerated Restricted Stock Units” means Restricted Stock Units granted at any
time by the Company which are (i) held by Grantees who at any time were named
executive officers (as determined under Item 402 of Regulation S-K of the
Exchange Act) and (ii) for which restrictions upon such Restricted Stock Units
lapse for any reason in connection with any termination of employment. For
purposes of clarity, Accelerated Restricted Stock Units upon which restrictions
lapse in connection with a Change in Control will not be deemed Accelerated
Restricted Stock Units even if a termination of employment occurs in connection
with the Change in Control.

(c)
“Accelerated Stock Options” means any Option granted at any time by the Company
which is (i) held by a Grantee who at any time was a named executive officer (as
determined under Item 402 of Regulation S-K of the Exchange Act) and (ii) for
which either (A) the exercisability (i.e. the vesting) of such Option is
accelerated for any reason in connection with any termination of employment or
(B) the exercise period of such Option is extended



 
 
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




by the Committee under Section 6(g). For purposes of clarity, Options for which
vesting accelerates pursuant to Section 6(h) in connection with a Change in
Control will not be deemed Accelerated Stock Options even if a termination of
employment occurs in connection with the Change in Control.
(d)
“Agreement” means the written agreement between the Company and an Optionee or
Grantee evidencing the grant of an Option or Award and setting forth the terms
and conditions thereof.

(e)
“Award” means a grant of Restricted Stock, Restricted Stock Units or Stock
Appreciation Rights, or any combination of the foregoing.

(f)
“Bank” means Valley National Bank, a Subsidiary.

(g)
“Board” means the Board of Directors of the Company.

(h)
“Cause” means the willful failure by an Optionee or Grantee to perform his
duties with the Company or with any Subsidiary or the willful engaging in
conduct which is injurious to the Company or any Subsidiary, monetarily or
otherwise.

(i)
“Change in Capitalization” means any increase, reduction, change or exchange of
Shares for a different number or kind of shares or other securities of the
Company by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, issuance of warrants or rights, extraordinary
cash dividend, stock dividend, stock split or reverse stock split, combination
or exchange of shares, repurchase of shares, change in corporate structure or
otherwise.

(j)
“Change in Control” means any of the following events: (i) when any person (as
such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act), other
than an affiliate of the Company or a Subsidiary or an employee benefit plan
established or maintained by the Company, a Subsidiary or any of their
respective affiliates, is or becomes the beneficial owner (as defined in Rule
13d-3 of the Exchange Act) directly or indirectly, of securities of the Company
representing more than twenty-five percent (25%) of the combined voting power of
the Company’s then outstanding securities (a “Control Person”), (ii) the
consummation of (A) a transaction, other than a Non‑Control Transaction,
pursuant to which the Company is merged with or into, or is consolidated with,
or becomes the subsidiary of another corporation, (B) a sale or disposition of
all or substantially all of the Company’s assets or (C) a plan of liquidation or
dissolution of the Company, or (iii) if during any period of two (2) consecutive
years, individuals (the “Continuing Directors”) who at the beginning of such
period constitute the Board cease for any reason to constitute at least a
majority thereof or, following a Non‑Control Transaction, a majority of the
board of directors of the Surviving Corporation; provided that any individual
whose election or nomination for election as a member of the Board (or,
following a Non‑Control Transaction, the board of directors of the Surviving
Corporation) was approved by a vote of at least two‑thirds of the Continuing
Directors then in office shall be considered a Continuing Director. For purposes
of this paragraph: (I) the Company will be deemed to have become a subsidiary of
another



 
2
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




corporation if any other corporation (which term shall include, in addition to a
corporation, a limited liability company, partnership, trust, or other
organization) owns, directly or indirectly, 50 percent or more of the total
combined outstanding voting power of all classes of stock of the Company or any
successor to the Company; (II) “Non‑Control Transaction” means a transaction in
which the Company is merged with or into, or is consolidated with, or becomes
the subsidiary of another corporation pursuant to a definitive agreement
providing that at least a majority of the directors of the Surviving Corporation
immediately after the transaction are persons who were directors of the Company
on the day before the first public announcement relating to the transaction;
(III) “Surviving Corporation” means (A) in a transaction in which the Company
becomes the subsidiary of another corporation, the ultimate parent entity of the
Company or the Company’s successor, and (B) in any other transaction pursuant to
which the Company is merged with or into another corporation, the surviving or
resulting corporation in the merger or consolidation.
(k)
“Code” means the Internal Revenue Code of 1986, as amended.

(l)
“Committee” means the Compensation and Human Resources Committee of the Board or
such other committee designated by the Board consisting solely of two (2) or
more directors who are Non-Employee Directors (as defined in Rule 16b-3 of the
Exchange Act as it may be amended from time to time) of the Company and, as
necessary, outside directors as defined pursuant to Section 162(m) of the Code
(as it may be amended from time to time) appointed by the Board to administer
the Plan and to perform the functions set forth herein. Directors appointed by
the Board to the Committee shall have the authority to act notwithstanding the
failure to be so qualified. With respect to administration of the Plan as it
relates to Awards granted to Directors, the term “Committee” when used in the
Plan shall be deemed to mean the Board.

(m)
“Company” means Valley National Bancorp, a New Jersey corporation.

(n)
“Director” means a member of the Board who is not also serving as an employee of
the Company or any Subsidiary.

(o)
“Eligible Employee” means any officer or other key employee of the Company or a
Subsidiary designated by the Committee as eligible to receive Options or Awards
subject to the conditions set forth herein. References to the term “Eligible
Employee” in the Plan shall be read to include “Director” as the context may
require.

(p)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q)
“Fair Market Value” means the fair market value of the Shares as determined by
the Committee in its sole discretion using a method that complies with Section
409A of the Code; provided, however, that (A) if the Shares are listed on the
Nasdaq Market System or other national securities exchange, Fair Market Value on
any date shall be the last sale price reported for the Shares on such exchange
on such date or on the last date preceding such date on which a sale was
reported, or (B) if the Shares are then traded in an over-the-counter market,
Fair Market Value on any date shall be the mean of the high bid and low asked
prices



 
3
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




for the Shares in such over-the-counter market for such date or on the last date
preceding such date on which high bid and low asked prices exist.
(r)
“Grantee” means a person to whom an Award has been granted under the Plan.

(s)
“Incentive Stock Option” means an Option within the meaning of Section 422 of
the Code.

(t)
“Nonqualified Stock Option” means an Option which is not an Incentive Stock
Option.

(u)
“Option” means an Incentive Stock Option, a Nonqualified Stock Option, or either
or both of them.

(v)
“Optionee” means an Eligible Employee to whom an Option has been granted under
the Plan.

(w)
“Parent” means any corporation in an unbroken chain of corporations ending with
the Company, if each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock of one of the other corporations in such chain.

(x)
“Plan” means the Valley National Bancorp 2016 Long-Term Stock Incentive Plan as
set forth in this instrument and as it may be amended from time to time.

(y)
“Prior Plan” means the Valley National Bancorp 2009 Long-Term Stock Incentive
Plan (and together with the Valley National Bancorp 1999 Long-Term Stock
Incentive Plan, the “Prior Plans”).

(z)
“Restricted Stock” means Shares issued or transferred to an Eligible Employee
which are subject to restrictions as provided in Section 8 hereof.

(aa)
“Restricted Stock Unit” means a right to receive an amount equivalent to one
Share payable in Common Stock or cash at the discretion of the Committee upon
the satisfaction of terms and conditions as provided in Section 9 hereof,
including without limitation the satisfaction of specified performance criteria.
Restricted Stock Units represent an unfunded and unsecured obligation of the
Company, except as otherwise provided by the Committee.

(ab)
“Retirement” means the retirement from active employment with the Company of an
employee or officer, but only if such person meets the requirements contained
below in: clause (i) or, clause (ii) or, if the Award is made after January 1,
2019, clause (iii).

(i)        the person has a minimum combined total of Years of Service and age
equal to eighty (80); and the person is age fifty-five (55) or older; and the
person provides thirty (30) days prior written notice to the Company of the
retirement; or
(ii)        the person has a minimum of five (5) Years of Service; and the
person is age sixty-five (65) or older and the person provides thirty (30) days
prior written notice to the Company of the retirement; or


 
4
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




(iii)       the person has a minimum of ten (10) Years of Service; and the
person is age sixty (60) or older;  and the person provides thirty (30) days
prior written notice to the Company of the retirement.
“Years of Service” shall be defined as follows: (i) for participants in the
Valley National Bank Benefit Equalization Plan (the “BEP”), the same way the
term “Years of Credited Service” is defined under the BEP, as in effect on the
Effective Date, and (ii) for all other employees or officers, the same way
“years of Credited Service” is defined under the Valley National Bank Pension
Plan, as in effect on the Effective Date (the “Pension Plan”), provided that for
the purpose of the Pension Plan, years of service will mean only employment by
the Company, and will not include employment by any company or entity acquired
by the Company for the period prior to its acquisition by the Company. An
employee or officer who retires but fails to meet such requirements shall not be
deemed to be within the definition of “Retirement” for any purpose under this
Plan or any Award or Option granted thereunder; provided, however, after a
Change in Control transaction, no prior notice of a Retirement shall be required
for purposes of this Plan only. This definition of “Years of Service” is not
impacted or altered by the 2014 freeze of the BEP and the Pension Plan, nor will
it be impacted by any future amendment, including with respect to the definition
of Years of Credited Service, or termination of such plans.

For Directors, the term “Retirement” shall mean the date on which the Director
ceases to be a member of the Board after both attaining age sixty five (65) and
completing at least five (5) years of service on the Board.
(ac)
“Shares” means the common stock, no par value, of the Company (including any
new, additional or different stock or securities resulting from a Change in
Capitalization).

(ad)
“Stock Appreciation Right” means a right to receive all or some portion of the
increase in the value of shares of Common Stock as provided in Section 7 hereof.

(ae)
“Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(af)
“Ten-Percent Shareholder” means an Eligible Employee, who, at the time an
Incentive Stock Option is to be granted to him, owns (within the meaning of
Section 422(b)(6) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company, a Parent
or a Subsidiary within the meaning of Section 422(b)(6) of the Code.

3.    Administration.
(a)
Except as set forth in Section 3(b) below, the Plan shall be administered by the
Committee which shall hold meetings at such times as may be necessary for the
proper administration of the Plan. The Committee shall keep minutes of its
meetings. A majority of the Committee



 
5
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




shall constitute a quorum and a majority of a quorum may authorize any action.
Each member of the Committee shall be a Non-Employee Director (as defined in
Rule 16b-3 of the Exchange Act as it may be amended from time to time) and, as
necessary, an outside director as defined pursuant to Section 162(m) of the Code
as it may be amended from time to time. No failure to be so qualified shall
invalidate any Option or Award or any action or inaction under the Plan.
Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:
(1)
to determine those Eligible Employees to whom Options shall be granted under the
Plan and the number of Incentive Stock Options and/or Nonqualified Options to be
granted to each Eligible Employee and to prescribe the terms and conditions
(which need not be identical) of each Option, including the purchase price per
share of each Option;

(2)
to select those Eligible Employees to whom Awards shall be granted under the
Plan and to determine the number of shares of Restricted Stock, Restricted Stock
Units and/or Stock Appreciation Rights to be granted pursuant to each Award, the
terms and conditions of each Award, including the restrictions or performance
criteria relating to such shares, units or rights, the purchase price per share,
if any, of Restricted Stock or Restricted Stock Units and whether Stock
Appreciation Rights will be granted alone or in conjunction with an Option;

(3)
to construe and interpret the Plan and the Options and Awards granted thereunder
and to establish, amend and revoke rules and regulations for the administration
of the Plan, including, but not limited to, correcting any defect or supplying
any omission, or reconciling any inconsistency in the Plan or in any Agreement,
in the manner and to the extent it shall deem necessary or advisable to make the
Plan fully effective, and all decisions and determinations by the Committee in
the exercise of this power shall be final and binding upon the Company or a
Subsidiary, the Optionees and the Grantees, as the case may be;

(4)
to determine the duration and purposes for leaves of absence which may be
granted to an Optionee or Grantee without constituting a termination of
employment or service for purposes of the Plan; and

(5)
generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

(b)
The Board shall serve to administer and interpret the Plan with respect to any
grants of Awards made to Directors. Directors shall only be eligible to receive
Restricted Stock Awards pursuant to Section 8 and/or Restricted Stock Units
pursuant to Section 9. Any such Awards, and all duties, powers and authority
given to the Committee in this Plan, including those provided for in this
Section 3 and elsewhere in the Plan, in connection with Awards to Grantees shall
be deemed to be given to the Board in its sole discretion in connection with



 
6
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




Awards to Directors. The Board may request of the Committee, its Nominating and
Corporate Governance Committee or any other Board committee composed entirely of
independent Directors, its recommendation on the level of Awards for this
purpose.
(c)
No member of the Committee or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, the Options or the Awards, and all members of the Committee and the Board
shall be fully indemnified by the Company with respect to any such action,
determination or interpretation.

4.    Stock Subject to Plan.
(a)
The maximum number of Shares that may be issued or transferred pursuant to all
Options and Awards under this Plan is 9,400,000, less one (1) Share for every
one (1) Share granted under the Prior Plan after December 31, 2015. The maximum
number of Shares that may be granted pursuant to Options and Stock Appreciation
Rights to any one Eligible Employee in any calendar year is 1,000,000. The
maximum grant date fair value of Shares that may be issued or transferred
pursuant to Awards of Restricted Stock and Restricted Stock Units to any one
Eligible Employee in any calendar year is $7,000,000. The maximum grant date
fair value of Shares that may be issued or transferred pursuant to Awards of
Restricted Stock and Restricted Stock Units to any one Director in any calendar
year is $300,000. Subject to the foregoing aggregate limitations, the maximum
number of Shares that may be granted pursuant to Incentive Stock Options shall
be 9,400,000. In each case, upon a Change in Capitalization after the adoption
of this Plan by the Board, the Shares shall be adjusted to the number and kind
of Shares of stock or other securities existing after such Change in
Capitalization in accordance with Section 11. Any Shares issued under the Plan
may consist, in whole or in part, of authorized and unissued shares, treasury
shares or shares purchased in the open market or otherwise.

(b)
Whenever any outstanding Option or Award under this Plan (or any option or award
under the Prior Plans that is outstanding after December 31, 2015) or any
portion thereof expires or is cancelled, forfeited or otherwise terminated
(excluding termination due to exercise of Options or Stock Appreciation Rights)
for any reason, including failure to meet applicable performance goals, the
Shares allocable to the expired, cancelled, forfeited or otherwise terminated
portion of such Option or Award may again be the subject of Options and Awards
under this Plan.

(c)
Whenever any Shares subject to an Award other than an Option or Stock
Appreciation Right granted under this Plan (or any award other than an option or
stock appreciation right under the Prior Plans that is outstanding after
December 31, 2015) are tendered (either actually or by attestation) or withheld
by the Company to satisfy tax withholding requirements, such Shares may again be
the subject of Awards under this Plan. Notwithstanding anything to the contrary
contained herein, the following Shares shall not again be subject to Awards
under this Plan: (i) Shares tendered by the Participant or withheld by the
Company in payment of the purchase price of an Option or, after December 31,
2015, an option under the Prior Plans, (ii) Shares tendered by the Participant
or withheld by the Company to satisfy any tax withholding obligation with
respect to Options or Stock Appreciation Rights or, after



 
7
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




December 31, 2015, options or stock appreciation rights under the Prior Plans,
(iii) Shares subject to a Stock Appreciation Right or, after December 31, 2015,
a stock appreciation right under the Prior Plans that are not issued in
connection with its stock settlement on exercise thereof, and (iv) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options or, after December 31, 2015, options under the
Prior Plans.
(d)
Shares subject to Awards granted under this Plan (or awards under the Prior
Plans that are outstanding after December 31, 2015) settled in cash may again be
the subject of Options and Awards under this Plan.

5.    Eligibility. Subject to the provisions of the Plan, the Committee shall
have full and final authority to select those Eligible Employees who will
receive Options and/or Awards but no person shall receive any Options or Awards
unless he is an employee of the Company or a Subsidiary at the time the Option
or Award is granted.
6.    Stock Options. The Committee may grant Options in accordance with the
Plan, the terms and conditions of which shall be set forth in an Agreement. Each
Option and Option Agreement shall be subject to the following conditions:
(a)
Purchase Price. The purchase price or the manner in which the purchase price is
to be determined for Shares under each Option shall be set forth in the
Agreement, provided that the purchase price per Share under each Incentive Stock
Option shall not be less than 100% of the Fair Market Value of a Share at the
time the Option is granted (110% in the case of an Incentive Stock Option
granted to a Ten-Percent Shareholder) and under each Nonqualified Stock Option
shall not be less than 100% of the Fair Market Value of a Share at the time the
Option is granted.

(b)
Duration. Options granted hereunder shall be for such term as the Committee
shall determine, provided that (i) no Incentive Stock Option shall be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Shareholder) and (ii) no Nonqualified Stock Option shall be
exercisable after the expiration of ten (10) years and one (1) day from the date
it is granted. The Committee may, subsequent to the granting of any Option,
extend the term thereof but in no event shall the term as so extended exceed the
maximum term provided for in the preceding sentence. Any such extension shall
only be made in accordance with Section 409A of the Code.

(c)
Non-Transferability. No Option granted hereunder shall be transferable by the
Optionee to whom granted otherwise than by will or the laws of descent and
distribution, and an Option may be exercised during the lifetime of such
Optionee only by the Optionee or his guardian or legal representative. The terms
of such Option shall be binding upon the beneficiaries, executors,
administrators, heirs and successors of the Optionee.

(d)
Stock Options; Vesting. Subject to Section 6(h) hereof, each Option shall be
exercisable in such installments (which need not be equal) and at such times as
may be designated by the



 
8
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




Committee and set forth in the Option Agreement. Unless otherwise provided in
the Agreement, to the extent not exercised, installments shall accumulate and be
exercisable, in whole or in part, at any time after becoming exercisable, but
not later than the date the Option expires. Unless otherwise provided in the
Option Agreement, upon the death or Retirement of an Optionee, all Options shall
become immediately exercisable. Notwithstanding the foregoing, the Committee may
accelerate the exercisability of any Option or portion thereof at any time.
(e)
Method of Exercise. The exercise of an Option shall be made only by a written
notice delivered in person or by mail (including electronic mail) to the
Secretary of the Company at the Company’s principal executive office, specifying
the number of Shares to be purchased and accompanied by payment therefor, as
well as for any required tax withholding, and otherwise in accordance with the
Agreement pursuant to which the Option was granted. The purchase price and
required tax withholding for any shares purchased pursuant to the exercise of an
Option shall be paid in full upon such exercise (i) in cash, (ii) by check,
(iii) by transferring Shares having a Fair Market Value on the day preceding the
date of exercise of such option equal to the aggregate purchase price for the
Shares being purchased to the Company and satisfying such other terms and
conditions as may be imposed by the Committee, (iv) by having Shares that would
otherwise have been delivered to the Participant upon exercise of an Option
withheld by the Company or (v) such other method as approved by the Committee at
the discretion of the Committee. If requested by the Committee, the Optionee
shall deliver the Agreement evidencing the Option and the Agreement evidencing
any related Stock Appreciation Right to the Secretary of the Company who shall
endorse thereon a notation of such exercise and return such Agreement to the
Optionee. Not less than 100 Shares may be purchased at any time upon the
exercise of an Option unless the number of Shares so purchased constitutes the
total number of Shares then purchasable under the Option.

(f)
Rights of Optionees. No Optionee shall be deemed for any purpose to be the owner
of any Shares subject to any Option unless and until (i) the Option shall have
been exercised pursuant to the terms thereof, (ii) the Company shall have issued
and delivered the Shares to the Optionee, and (iii) the Optionee’s name shall
have been entered as a shareholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Shares.

(g)
Termination of Employment. In the event that an Optionee ceases to be employed
by the Company or any Subsidiary, any outstanding Options held by such Optionee
shall, unless the Option Agreement evidencing such Option provides otherwise,
terminate as follows:

(1)
If the Optionee’s termination of employment is due to his death, the Option or
portion thereof that is exercisable or becomes exercisable on the date of
termination shall remain outstanding and be exercisable for a period of one (1)
year following such termination of employment, and shall thereafter terminate;
provided, however, that the Company shall have given written notice to the
Optionee’s designated beneficiary for the Plan as permitted under Section 17(c)
or, if there is no designated beneficiary



 
9
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




for the Plan, then to the Optionee’s designated beneficiaries under the
Company’s group term life insurance plan, within the six (6) months following
the Optionee’s termination of employment. If the Company’s notice is given more
than six (6) months after the date of the Optionee’s termination of employment,
the Option shall be exercisable for six (6) months from the date of such notice,
and shall thereafter terminate; provided, however, that in no event shall the
Option be exercisable beyond two (2) years following the Optionee’s termination
of employment. If no notice is given by the Company, the Option shall be
exercisable for a period of two (2) years following such termination of
employment, and shall thereafter terminate. The written notice to be given under
this paragraph may be given by regular mail and shall identify the option
including the number of Shares subject to the option, the current exercise price
and remaining exercise period and such other appropriate information as the
Company may determine, provided that any defect in the notice shall not affect
the validity of the notice;
(2)
If the Optionee’s termination of employment is by the Company or a Subsidiary
for Cause or is by the Optionee (other than due to the Optionee’s Retirement),
the Option shall terminate on the date of the Optionee’s termination of
employment;

(3)
If the termination of employment is due to the Optionee’s Retirement, the Option
or portion thereof that is exercisable or becomes exercisable on the date of
termination shall remain outstanding and be exercisable for the remaining term
of the Option and thereafter shall be unaffected by the death of the Optionee.
(An Optionee who exercises his or her Options more than 90 days after the
termination of employment due to Retirement shall acknowledge that the Options
so exercised will not be Incentive Stock Options.); and

(4)
If the Optionee’s termination of employment is for any other reason (including
an Optionee’s ceasing to be employed by a Subsidiary as a result of the sale of
such Subsidiary or an interest in such Subsidiary), the Option (to the extent
exercisable at the time of the Optionee’s termination of employment) shall be
exercisable for a period of ninety (90) days following such termination of
employment, and shall thereafter terminate.

Notwithstanding the foregoing, the Committee may provide, either at the time an
Option is granted or thereafter, that the Option may be exercised after the
periods provided for in this Section 6(g), but in no event beyond the term of
the Option. To the extent that the exercise period is extended by the Committee
after the Option is granted, such extension may only be made in accordance with
Section 409A of the Code.
With respect to any Accelerated Stock Options, the following restrictions will
apply unless otherwise provided in the Agreement:
(i) in the case of a termination of employment for any reason other than death,
disability (as determined in the judgment of the Committee) or Retirement, a
minimum of


 
10
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




50% of any Shares obtained upon the exercise of an Accelerated Stock Option must
be retained by the Grantee until the date 24 months after the date of such
termination;
(ii) in the case of a termination of employment by reason of Retirement, a
minimum of 50% of any Shares obtained upon the exercise of an Accelerated Stock
Option must be retained by the Grantee until the date 18 months after the date
of Retirement;
(iii) in the case of a termination of employment due to death or disability (as
determined in the judgment of the Committee), there will be no retention
requirement under this paragraph.
To effectuate the foregoing, the Shares subject to the retention requirements
above obtained upon the exercise of an Accelerated Stock Option shall be issued
in book entry form with a stop-transfer order restricting transfers for the
applicable period.
(h)
Effect of Change in Control. In the event of a Change in Control, all Options
outstanding on the date of such Change in Control shall become immediately and
fully exercisable. The Committee shall have the authority to make Option Awards
under Agreements which provide that the Option does not become immediately and
fully exercisable upon a Change in Control. The Committee may do so by any means
including by providing in an Agreement that such Option will become immediately
and fully exercisable upon the termination by the Company of the employment of
the Grantee following a Change in Control.

(i)
Substitution and Modification. Subject to the terms of the Plan, the Committee
may modify outstanding Options or accept the surrender of outstanding Options
(to the extent not exercised) and grant new Options in substitution for them.
Notwithstanding the foregoing, no modification of an Option shall alter or
impair any rights or obligations under the Option without the Optionee’s
consent, except as provided for in this Plan or the Agreement. In addition,
notwithstanding the foregoing, other than pursuant to Section 11, the Committee
shall not without the approval of the Company’s shareholders (a) reduce the
purchase price per Share of an Option after it is granted, (b) cancel an Option
when the purchase price per Share exceeds the Fair Market Value of one Share in
exchange for cash or another Award (other than in connection with a Change in
Control), or (c) take any other action with respect to an Option that would be
treated as a repricing under the rules and regulations of the national
securities exchange on which the Shares are then listed.

7.    Stock Appreciation Rights. The Committee may, in its discretion, either
alone or in connection with the grant of an Option, grant Stock Appreciation
Rights in accordance with the Plan, the terms and conditions of which shall be
set forth in an Agreement. If granted in relation to an Option, a Stock
Appreciation Right shall cover the same shares covered by the Option (or such
lesser number of shares as the Committee may determine) and shall, except as
provided in this Section 7, be subject to the same terms and conditions as the
related Option.
(a)
Time of Grant. A Stock Appreciation Right may be granted:

(i)
at any time if unrelated to an Option; or



 
11
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




(ii)
if related to an Option, either at the time of grant, or at any time thereafter
during the term of the Option.

(b)
Stock Appreciation Rights Related to an Option.

(i)
Payment. A Stock Appreciation Right granted in relation to an Option shall
entitle the holder thereof, upon exercise of the Stock Appreciation Right or any
portion thereof, to receive payment of an amount computed pursuant to Section
7(b)(iii).

(ii)
Exercise. A Stock Appreciation Right granted in relation to an Option shall be
exercisable at such time or times and only to the extent that the related Option
is exercisable, and will not be transferable except to the extent the related
Option may be transferable. A Stock Appreciation Right granted in relation to an
Incentive Stock Option shall be exercisable only if the Fair Market Value of a
Share on the date of exercise exceeds the purchase price specified in the
related Incentive Stock Option.

(iii)
Amount Payable. Upon the exercise of a Stock Appreciation Right related to an
Option, the Grantee shall be entitled to receive an amount determined by
multiplying (A) the excess of the Fair Market Value of a Share on the date of
exercise of such Stock Appreciation Right over the per Share purchase price
under the related Option, by (B) the number of Shares as to which such Stock
Appreciation Right is being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any Stock
Appreciation Right by including such a limit in the Agreement evidencing the
Stock Appreciation Right at the time it is granted.

(iv)
Treatment of Related Options and Stock Appreciation Rights Upon Exercise. Except
as provided in Section 7(b)(v), (A) upon the exercise of a Stock Appreciation
Right granted in relation to an Option, the Option shall be cancelled to the
extent of the number of Shares as to which the Stock Appreciation Right is
exercised and (B) upon the exercise of an Option granted in relation to a Stock
Appreciation Right, the Stock Appreciation Right shall be cancelled to the
extent of the number of Shares as to which the Option is exercised.

(v)
Simultaneous Exercise of Stock Appreciation Right and Option. The Committee may
provide, either at the time a Stock Appreciation Right is granted in relation to
a Nonqualified Stock Option or thereafter during the term of the Stock
Appreciation Right, that upon exercise of such Option, the Stock Appreciation
Right shall automatically be deemed to be exercised to the extent of the number
of Shares as to which the Option is exercised. In such event, the Grantee shall
be entitled to receive the amount described in Section 7(b)(iii) hereof (or some
percentage of such amount if so provided in the Agreement evidencing the Stock
Appreciation Right), in addition to the Shares acquired pursuant to the exercise
of the Option. The inclusion in an Agreement evidencing a Stock Appreciation
Right of a provision described in this Section 7(b)(v) may be in addition to and
not in lieu of the right to exercise the Stock Appreciation Right as otherwise
provided herein and in the Agreement.



 
12
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




(c)
Stock Appreciation Rights Unrelated to an Option. The Committee may grant to
Eligible Employees Stock Appreciation Rights unrelated to Options. Stock
Appreciation Rights unrelated to Options shall contain such terms and conditions
as to exercisability, vesting and duration as the Committee shall determine, but
in no event shall they have a term of greater than ten (10) years. Unless
otherwise provided in the Agreement, upon the death or Retirement of a Grantee,
all Stock Appreciation Rights shall become immediately and fully exercisable.
Unless otherwise provided in the Agreement, upon the death of a Grantee, the
Stock Appreciation Rights held by the Grantee that are exercisable or become
exercisable upon death, shall be exercisable for a period of one (1) year
following such termination of employment, and shall thereafter terminate. Unless
otherwise provided in the Agreement, upon the Retirement of a Grantee, the Stock
Appreciation Rights held by the Grantee that are exercisable or become
exercisable upon such Retirement shall remain outstanding and be exercisable for
the remaining term of the Stock Appreciation Right and thereafter shall be
unaffected by the death of the Grantee, and shall thereafter terminate. The
amount payable upon exercise of such Stock Appreciation Rights shall be
determined in accordance with Section 7(b)(iii), except that “Fair Market Value
of a Share on the date of the grant of the Stock Appreciation Right” shall be
substituted for “purchase price under the related Option.”

(d)
Method of Exercise. Stock Appreciation Rights shall be exercised by a Grantee
only by a written notice delivered in person or by mail to the Secretary of the
Company at the Company’s principal executive office, specifying the number of
Shares with respect to which the Stock Appreciation Right is being exercised. If
requested by the Committee, the Grantee shall deliver the Agreement evidencing
the Stock Appreciation Right being exercised and the Agreement evidencing any
related Option to the Secretary of the Company who shall endorse thereon a
notation of such exercise and return such Agreements to the Grantee.

(e)
Form of Payment. Payment of the amount determined under Sections 7(b)(iii) or
7(c), may be made solely in whole shares of Common Stock in a number determined
at their Fair Market Value on the date of exercise of the Stock Appreciation
Right or, alternatively, at the sole discretion of the Committee, solely in
cash, or in a combination of cash and Shares as the Committee deems advisable.
If the Committee decides to make full payment in Shares, and the amount payable
results in a fractional Share, payment for the fractional Share will be made in
cash. If the Committee decides to make payment in Shares, the Committee in its
discretion has the right, if requested by the Grantee, to cancel Shares to be
delivered to the Grantee having a Fair Market Value, on the day preceding the
date of exercise, equal to the aggregate required tax withholding in connection
with such exercise, and to apply the value of such Shares as payment for the
Grantee’s aggregate required tax withholding arising upon exercise.

(f)
Substitution and Modification. Subject to the terms of the Plan, the Committee
may modify outstanding Stock Appreciation Rights or accept the surrender of
outstanding Stock Appreciation Rights (to the extent not exercised) and grant
new Stock Appreciation Rights in substitution for them. Notwithstanding the
foregoing, no modification of an Stock Appreciation Right shall alter or impair
any rights or obligations under the Stock Appreciation Right without the
Grantee’s consent, except as provided for in this Plan or the



 
13
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




Agreement. In addition, notwithstanding the foregoing, other than pursuant to
Section 11, the Committee shall not without the approval of the Company’s
stockholders (a) reduce the purchase price per Share of a Stock Appreciation
Right after it is granted, (b) cancel a Stock Appreciation Right when the
purchase price per Share exceeds the Fair Market Value of one Share in exchange
for cash or another Award (other than in connection with a Change in Control),
or (c) take any other action with respect to a Stock Appreciation Right that
would be treated as a repricing under the rules and regulations of the national
securities exchange on which the Shares are then listed.
(g)
Effect of Change in Control. In the event of a Change in Control, all Stock
Appreciation Rights shall become immediately and fully exercisable. The
Committee shall have the authority to make Awards of Stock Appreciation Rights
under Agreements which provide that the Award does not become immediately and
fully exercisable upon a Change in Control. The Committee may do so by any means
including by providing in an Agreement that such Awards will become immediately
and fully exercisable upon the termination by the Company of the employment of
the Grantee following a Change in Control.

8.    Restricted Stock. The Committee (or, with respect to Directors, the Board)
may grant Awards of Restricted Stock which shall be evidenced by an Agreement
between the Company and the Grantee. Each Agreement shall contain such
restrictions, terms and conditions as the Committee may require. Awards of
Restricted Stock shall be subject to the following terms and provisions:
(a)
Rights of Grantee. Shares of Restricted Stock granted pursuant to an Award
hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted and the purchase price, if any, is paid
by the Grantee, provided that the Grantee has executed an Agreement evidencing
the Award and any other documents which the Committee, in its absolute
discretion, may require as a condition to the issuance of such Shares. If a
Grantee shall fail to execute the Agreement evidencing a Restricted Stock Award,
or shall fail to pay the purchase price, if any, for the Restricted Stock, the
Award shall be null and void. Shares of Restricted Stock shall be issued in book
entry form in a restricted account with the Company’s transfer agent (or such
other administrator as designated by the Committee) with appropriate
restrictions and stop-transfer orders imposed thereon. Except as restricted by
the terms of the Agreement, upon the issuance of the Shares, the Grantee shall
have all of the rights of a shareholder with respect to such Shares, including
the right to vote the shares and to receive, subject to Section 8(d), all
dividends or other distributions paid or made with respect to the Shares.

(b)
Non-Transferability. Until any restrictions upon the Shares of Restricted Stock
awarded to a Grantee shall have lapsed in the manner set forth in Section 8(c),
such Shares shall not be sold, transferred or otherwise disposed of and shall
not be pledged or otherwise hypothecated, nor shall they be delivered to the
Grantee. Upon the termination of employment (or cessation of service) of the
Grantee, all of such Shares with respect to which restrictions have not lapsed
shall be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company if no purchase price had been paid for such
Shares. The Committee may also impose such other restrictions and conditions on
the Shares as it deems appropriate.



 
14
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




(c)
Lapse of Restrictions.

(1)
Restrictions upon Shares of Restricted Stock awarded hereunder shall lapse at
such time or times and on such terms, conditions and satisfaction of performance
criteria as the Committee may determine; provided, however, that the
restrictions upon such Shares shall lapse only if the Grantee on the date of
such lapse is then and has continuously been an employee of the Company or a
Subsidiary or a Director of the Company from the date the Award was granted, or
unless the Committee sets a later date for the lapse of such restrictions. The
Board may determine, in its discretion, to grant Restricted Stock Awards to
Directors that vest in whole or in part immediately upon grant.

(2)
In the event of a Change in Control, all restrictions upon any Shares of
Restricted Stock shall lapse immediately and all such Shares shall become fully
vested in the Grantee thereof. The Committee shall have the authority to make
Awards of Restricted Stock under Agreements which provide that restrictions do
not immediately lapse upon a Change in Control. The Committee may do so by any
means including by providing in an Agreement that such restrictions shall lapse
upon the termination by the Company of the employment of the Grantee following a
Change in Control.

(3)
In the event of termination of employment (or cessation of service) as a result
of death or Retirement of a Grantee, all restrictions upon Shares of Restricted
Stock awarded to such Grantee shall thereupon immediately lapse. The Committee
shall have the authority to make Awards of Restricted Stock under Agreements
which provide that restrictions do not immediately lapse upon the death or
Retirement of the Grantee. The Committee may do so by any means including by
providing in an Agreement that Shares of Restricted Stock not yet vested shall
be forfeited to the Company automatically and immediately upon the Grantee’s
ceasing to be employed by the Company (or ceasing to serve as a Director) for
any reason whatsoever.

(4)
The Committee may also decide at any time in its absolute discretion and on such
terms and conditions as it deems appropriate, to remove or modify the
restrictions upon Shares of Restricted Stock awarded hereunder, unless the
Committee sets a later date for the lapse of such restrictions.

(5)
With respect to any Shares of Accelerated Restricted Stock, the following
restrictions will apply unless otherwise provided in the Agreement:

(i) in the case of a termination of employment for any reason other than death,
disability (as determined in the judgment of the Committee) or Retirement, a
minimum of 50% of any Shares of Accelerated Restricted Stock must be retained by
the Grantee for a period of 24 months;


 
15
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




(ii) in the case of a termination of employment by reason of Retirement, a
minimum of 50% of any Shares of Accelerated Restricted Stock must be retained by
the Grantee for a period of 18 months;
(iii) in the case of a termination of employment due to death or disability (as
determined in the judgment of the Committee), there will be no retention
requirement under this paragraph 8(c)(5).
To effectuate the foregoing, the Shares of Accelerated Restricted Stock shall
have the appropriate restriction or stop-transfer orders imposed by the
Company’s transfer agent (or other administrator as designated by the Committee)
effectuating the retention requirements above and restricting transfers for the
applicable period.
(6)
Notwithstanding anything to the contrary in the Plan, the Committee shall have
the authority to make Awards of Restricted Stock to a Grantee in Agreements
under which restrictions on all or a portion of such Shares shall not
immediately lapse and become fully vested upon a Change in Control of the
Company or the death or Retirement of the Grantee.

(d)
Treatment of Cash Dividends. At the time of an Award of Shares of Restricted
Stock, the Committee may, in its discretion, determine to pay to the Grantee
cash dividends, or a specified portion thereof, declared or paid on Shares of
Restricted Stock by the Company. Any such cash dividends paid with respect to
Shares of Restricted Stock shall be deferred until the earlier to occur of (i)
the lapsing of the restrictions imposed upon such Shares, in which case such
cash dividends shall be paid over to the Grantee, or (ii) the forfeiture of such
Shares under Section 8(b) hereof, in which case such cash dividends shall be
forfeited to the Company. In the Committee’s sole discretion, interest may be
credited on the amount of any cash dividends held by the Company for the account
of the Grantee from time to time at such rate per annum as the Committee, in its
discretion, may determine. Payment of deferred cash dividends, together with any
interest accrued thereon as aforesaid, shall be made upon the earlier to occur
of the events specified in (i) and (ii) of the immediately preceding sentence,
in the manner specified therein.

(e)
Delivery of Shares. When the restrictions imposed hereunder and in the Plan
expire or have been cancelled with respect to one or more Shares of Restricted
Stock, the Company shall notify the Grantee of same. The Company shall instruct
its transfer agent (or other administrator designated by the Committee) to
remove the restrictions or stop-transfer orders for those Shares of Restricted
Stock no longer subject to restrictions. Notwithstanding the foregoing, if
requested by a Director or a Grantee who is an Eligible Employee 20 calendar
days or more in advance of the date of vesting of the Restricted Stock (provided
that such date is not during a blackout period), the Committee shall cancel
Shares of Restricted Stock to be delivered to the Grantee having a Fair Market
Value, on the day preceding the date of vesting of the Restricted Stock, equal
to (i) the aggregate required tax withholding in connection with such vesting,
or (ii) a higher amount up to the aggregate amount of taxes that may be owed by
the Eligible Employee or Director as a result of the vesting of the shares of
Restricted Stock assuming the highest marginal rate of federal, state and local



 
16
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




taxes that could be applicable to the Eligible Employee or Director in the
calendar year of vesting, and to apply the value of such Shares of Restricted
Stock as payment for the Grantee’s aggregate required tax withholding for the
vesting of any Shares of Restricted Stock.
9.
Restricted Stock Units. The Committee (or, with respect to Directors, the Board)
may grant Awards of Restricted Stock Units which shall be evidenced by an
Agreement between the Company and the Grantee. Each Agreement shall contain such
restrictions, terms and conditions as the Committee may require. Awards of
Restricted Stock Units shall be subject to the following terms and provisions:

(a)
Rights of Grantee. Restricted Stock Units granted pursuant to an Award hereunder
shall be issued in the name of the Grantee as soon as reasonably practicable
after the Award is granted and the purchase price, if any, is paid by the
Grantee, provided that the Grantee has executed an Agreement evidencing the
Award and any other documents which the Committee, in its absolute discretion,
may require as a condition to the issuance of such Restricted Stock Units. If a
Grantee shall fail to execute the Agreement evidencing a Restricted Stock Unit
Award or shall fail to pay the purchase price, if any, for the Restricted Stock
Units, the Award shall be null and void. The Grantee shall not have any of the
rights of a shareholder with respect to Restricted Stock Units, subject to
Section 9(d).

(b)
Non-Transferability. Until any restrictions upon the Restricted Stock Units
awarded to a Grantee shall have lapsed in the manner set forth in Section 9(c),
such Restricted Stock Units shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated. Upon the termination of
employment (or cessation of service) of the Grantee, all of such Restricted
Stock Units with respect to which restrictions have not lapsed shall be
forfeited at no cost to the Company if no purchase price had been paid for such
Restricted Stock Units. The Committee may also impose such other restrictions
and conditions on the Restricted Stock Units as it deems appropriate.

(c)
Lapse of Restrictions.

(1)
Restrictions upon Restricted Stock Units awarded hereunder shall lapse at such
time or times and on such terms, conditions and satisfaction of performance
criteria as the Committee may determine; provided, however, that the
restrictions upon such Restricted Stock Units shall lapse only if the Grantee on
the date of such lapse is then and has continuously been an employee of the
Company or a Subsidiary or a Director of the Company from the date the Award was
granted, or unless the Committee sets a later date for the lapse of such
restrictions. The Board may determine, in its discretion, to grant Restricted
Stock Unit Awards to Directors that vest in whole or in part immediately upon
grant.

(2)
In the event of a Change in Control, all restrictions upon any Restricted Stock
Units shall lapse immediately and all such Restricted Stock Units shall become
fully vested in the Grantee thereof. The Committee shall have the authority to
make Awards of Restricted Stock Units under Agreements which provide that
restrictions do not immediately lapse upon a Change in Control. The Committee
may do so by any



 
17
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




means including by providing in an Agreement that such restrictions shall lapse
upon the termination by the Company of the employment of the Grantee following a
Change in Control.
(3)
In the event of termination of employment (or cessation of service as a
Director) as a result of death or Retirement of a Grantee, all restrictions upon
Restricted Stock Units awarded to such Grantee shall thereupon immediately
lapse. The Committee shall have the authority to make Awards of Restricted Stock
Units under Agreements which provide that restrictions do not immediately lapse
upon the death or Retirement of the Grantee. The Committee may do so by any
means including by providing in an Agreement that Restricted Stock Units not yet
vested shall be forfeited to the Company automatically and immediately upon the
Grantee’s ceasing to be employed by the Company (or ceasing to serve as a
Director) for any reason whatsoever.

(4)
The Committee may also decide at any time in its absolute discretion and on such
terms and conditions as it deems appropriate, to remove or modify the
restrictions upon Restricted Stock Units awarded hereunder, unless the Committee
sets a later date for the lapse of such restrictions.

(5)
With respect to any Accelerated Restricted Stock Units, the following
restrictions will apply unless otherwise provided in the Agreement:

(i) in the case of a termination of employment for any reason other than death,
disability (as determined in the judgment of the Committee) or Retirement, a
minimum of 50% of any Shares issued upon vesting of Accelerated Restricted Stock
Units must be retained by the Grantee for a period of 24 months;
(ii) in the case of a termination of employment by reason of Retirement, a
minimum of 50% of any Shares issued upon vesting of Accelerated Restricted Stock
Units must be retained by the Grantee for a period of 18 months;
(iii) in the case of a termination of employment due to death or disability (as
determined in the judgment of the Committee), there will be no retention
requirement under this paragraph 9(c)(5).
To effectuate the foregoing, the Shares issued in book entry form upon vesting
of Accelerated Restricted Stock Units shall have the appropriate restrictions or
stop-transfer orders imposed by the Company’s transfer agent (or other
administrator as designated by the Committee) effectuating the retention
requirements above and restricting transfers for the applicable period.
(6)
Notwithstanding anything to the contrary in the Plan, the Committee shall have
the authority to make Awards of Restricted Stock Units to a Grantee in
Agreements under which restrictions on all or a portion of such Restricted Stock
Units shall not immediately lapse and become fully vested upon a Change in
Control of the Company or the death or Retirement of the Grantee.



 
18
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




(d)
Treatment of Cash Dividends. At the time of an Award of Restricted Stock Units,
the Committee may, in its discretion, determine to provide the Grantee with the
right to receive cash Dividend Equivalents with respect to the Restricted Stock
Units subject to the Award, or a specified portion thereof. A “Dividend
Equivalent” is an amount equal to the cash dividend payable per Share, if any,
multiplied by the number of Shares then underlying the Award with respect to any
cash dividends declared or paid by the Company while the Award is outstanding.
Any such Dividend Equivalents shall be credited to the Grantee at the time the
Company pays any cash dividend on its Shares. Until such time as the Dividend
Equivalents vest or are forfeited, interest may be credited, in the Committee’s
sole discretion, on the amount of such Dividend Equivalents held by the Company
for the account of the Grantee from time to time at such rate per annum as the
Committee, in its discretion, may determine. Any Dividend Equivalents credited
to the Grantee, and any interest accrued thereon, shall vest at the same time as
the underlying Restricted Stock Units, and payment of credited Dividend
Equivalents, together with any interest accrued thereon, shall be made at the
time when the underlying Restricted Stock Units convert to Shares. In the event
any Restricted Stock Units are forfeited under Section 9(c) hereof, any Dividend
Equivalents credited to Grantee with respect to such forfeited Restricted Stock
Units and any interest accrued thereon shall be forfeited to the Company, and
the Grantee shall have no rights and the Company shall have no liability as to
such Dividend Equivalents or interest.

(e)
Form of Payment. When the restrictions imposed hereunder and in the Plan expire
or have been cancelled with respect to one or more of the Restricted Stock Units
granted under the Plan, the Company shall notify the Grantee of same. The
Company shall then deliver to the Grantee (or such Grantee’s legal
representative, beneficiary or heir), subject to any determination of the
Committee in its sole discretion to settle the Restricted Stock Units in cash or
in a combination of cash and Shares, Shares in book entry form, without any
stop-transfer orders or restrictions (except those required by any federal or
state securities laws), equivalent to the number of Restricted Stock Units for
which restrictions have been cancelled or have expired. If the Committee
determines to settle any Restricted Stock Units in cash, the Company shall
deliver to the Grantee (or such Grantee’s legal representative, beneficiary or
heir), cash in amount equal to the Fair Market Value of a Share on the date of
vesting multiplied by the number of Restricted Stock Units then vesting and
determined by the Committee to be paid in cash. Notwithstanding the foregoing,
if requested by a Director or a Grantee who is an Eligible Employee 20 calendar
days or more in advance of the date of vesting of the Restricted Stock Units
(provided that such date is not during a blackout period), the Committee shall
cancel Shares of Restricted Stock to be delivered to the Grantee having a Fair
Market Value, on the day preceding the date of vesting of the Restricted Stock
Units, equal to (i) the aggregate required tax withholding in connection with
such vesting, or (ii) a higher amount up to the aggregate amount of taxes that
may be owed by the Eligible Employee or Director as a result of the vesting of
the shares of Restricted Stock Units assuming the highest marginal rate of
federal, state and local taxes that could be applicable to the Eligible Employee
or Director in the calendar year of vesting, and to apply the value of such
Shares of Restricted Stock as payment for the Grantee’s aggregate required tax
withholding for the vesting of any Restricted Stock Units.



 
19
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




(f)
Compliance with Section 409A of the Code. Restricted Stock Units are intended to
comply with Section 409A of the Code and provisions of the Plan and Awards shall
be interpreted in a manner intended to be consistent with Section 409A.

10.    Performance Goals
(a)
If, at the time of grant, the Committee intends a Restricted Stock Award or
Restricted Stock Unit Award to qualify as “other performance based compensation”
within the meaning of Code Section 162(m), the Committee must establish
performance goals for the applicable Performance Period no later than 90 days
after the Performance Period begins (or by such other date as may be required
under Code Section 162(m)). Such performance goals must be based on one or more
of the criteria described in Section 10(b). “Performance Period” means the
period selected by the Committee during which performance is measured for
purpose of determining the extent to which an award of Restricted Stock or
Restricted Stock Units has been earned.

(b)
A performance goal described in Section 10(a) shall be based on one or more of
the following criteria: earnings, earnings growth, earnings per share, stock
price (including growth measures and total shareholder return), improvement of
financial ratings, internal rate of return, market share, cash flow, operating
income, operating margin, net profit after tax, earnings before or after
deduction for all or any portion of interest, taxes, depreciation, or
amortization, whether or not on a continuing operations or an aggregate or per
share basis, gross profit, operating profit, cash generation, revenues, asset
quality, return on equity, return on assets, return on operating assets, cost
saving levels, efficiency ratio, net income, marketing-spending efficiency, core
non-interest income, change in working capital, return on capital, book value or
tangible book value, or shareholder return. The performance goals may be
described in terms of objectives that are related to the individual Grantee or
objectives that are Company-wide or related to a Subsidiary, division,
department, region, branch, function or business unit and may, but need not be,
measured on an absolute or cumulative basis or on the basis of percentage of
improvement over time, measured in terms of Company performance (or performance
of the applicable Subsidiary, division, department, region, branch, function or
business unit) or measured relative to selected peer companies or a market
index. Any performance goals that are financial metrics, may be determined in
accordance with Generally Accepted Accounting Principles (“GAAP”), or may be
adjusted when established to include or exclude any items otherwise includable
or excludable under GAAP. For any Award not intended to meet the requirements of
Code Section 162(m), the Committee may establish performance goals based on any
other performance criteria it deems appropriate. The performance goals that are
intended to comply with Section 162(m) are subject to approval by shareholders
at the Company’s 2016 annual meeting, and once approved, if required by Code
Section 162(m), should be re-approved by the Company’s shareholders no later
than the 2021 annual shareholder meeting, and thereafter, once every five
years. 

(c)
When the Committee determines whether a performance goal has been satisfied for
any period, the Committee may include or exclude unusual, infrequently occurring
or non-



 
20
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




recurring charges, asset write downs, losses from discontinued operations,
restatements and accounting changes and other unplanned special charges such as
restructuring expenses, acquisitions, acquisition or disposition expenses,
including expenses related to goodwill and other intangible assets, stock
offerings, stock repurchases and loan loss provisions; provided that in the case
of an Award intended to qualify for the exemption from the limitation on
deductibility imposed by Code Section 162(m), such inclusion or exclusion shall
be made in compliance with Code Section 162(m).
(d)
If the Committee determines that a performance goal has been satisfied and the
satisfaction of such goal was intended to meet the requirements of Code Section
162(m), the Committee shall certify that the goal has been satisfied in
accordance with the requirements set forth under Code Section 162(m).

11.    Adjustment Upon Changes in Capitalization.
(a)
In the event of a Change in Capitalization, the Committee shall conclusively
determine the appropriate adjustments, if any, to the maximum number and class
of shares of stock with respect to which Options or Awards may be granted under
the Plan, the number and class of shares as to which Options or Awards have been
granted under the Plan, and the purchase price therefor, if applicable.

(b)
Any such adjustment in the Shares or other securities subject to outstanding
Incentive Stock Options (including any adjustments in the purchase price) shall
be made in such manner as not to constitute a modification as defined by Section
424(h)(3) of the Code and only to the extent otherwise permitted by Sections 422
and 424 of the Code.

(c)
If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to new, additional or different shares of stock or securities, such new
additional or different shares shall thereupon be subject to all of the
conditions, restrictions and performance criteria which were applicable to the
Shares or units pursuant to the Award prior to such Change in Capitalization.

12.    Effect of Certain Transactions. In the event of (i) the liquidation or
dissolution of the Company, (ii) a merger or consolidation in which the Company
is not the surviving corporation or (iii) the sale or disposition of all or
substantially all of the Company’s assets, provision shall be made in connection
with such transaction for the assumption of the Plan and the Options or Awards
theretofore granted under the Plan, or the substitution for such Options or
Awards of new options or awards of the surviving corporation, with appropriate
adjustment as to the number and kind of shares and the purchase price for shares
thereunder. Notwithstanding the foregoing, any other provision in this Plan or
in an Option or Award Agreement, in the event of a transaction listed above or a
Change in Control, the Committee, with the approval of the Board, shall have the
right and authority to cancel and terminate all outstanding Options and Awards
by paying each holder of an Option or Award in cash the difference between the
exercise price, if any, and the Fair Market Value of the Shares underlying the
Option or Award on the date of the consummation of the transaction or Change in
Control. If the Committee elects to exercise its authority hereunder it shall
provide each holder of an Option with the right to exercise the option
(regardless of any vesting period)


 
21
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




immediately prior to the transaction or Change in Control and shall provide each
holder of an Award the right to fully vest that Award immediately prior to the
transaction or Change in Control. A decision to exercise its right and
authority, the manner of exercising its right and authority and interpretations
by the Committee under the foregoing provision shall be final and binding on the
holders of all Options and Awards.
13.    Termination and Amendment of the Plan. The Plan shall terminate on the
day preceding the tenth anniversary of the Effective Date, as defined in Section
18 below, and no Option or Award may be granted thereafter. The Board may sooner
terminate or amend the Plan at any time, and from time to time; provided,
however, that, except as provided in Sections 11 and 12 hereof, no amendment
shall be effective unless approved by the shareholders of the Company in
accordance with applicable law and regulations at an annual or special meeting
held within twelve months before or after the date of adoption of such
amendment, where approval of such amendment is required under applicable laws,
policies or regulations or applicable listing or other requirements of the
national securities exchange upon which the Shares are then listed, including
amendments that will:
(a)
increase the number of Shares as to which Options or Awards may be granted under
the Plan;

(b)
change the class of persons eligible to participate in the Plan;

(c)
materially extend the term of the Plan; or

(d)
cause Options or Stock Appreciation Rights issued under the Plan to be repriced
or otherwise modified in a manner contemplated under Section 6(i) and Section
7(f) of the Plan.

Except as provided in Sections 11 and 12 hereof, rights and obligations under
any Option or Award granted before any amendment of the Plan shall not be
altered or impaired by such amendment, except with the consent of the Optionee
or Grantee, as the case may be.
14.    Non-Exclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.
15.    Limitation of Liability. As illustrative of the limitations of liability
of the Company, but not intended to be exhaustive thereof, nothing in the Plan
shall be construed to:
(a)
give any person any right to be granted an Option or Award other than at the
sole discretion of the Committee;

(b)
give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan;



 
22
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




(c)
limit in any way the right of the Company to terminate the employment of any
person at any time; or

(d)
be evidence of any agreement or understanding, expressed or implied, that the
Company will employ any person in any particular position at any particular rate
of compensation or for any particular period of time.

16.    Regulations and Other Approvals; Governing Law.
(a)
This Plan and the rights of all persons claiming hereunder shall be construed
and determined in accordance with the laws of the State of New Jersey without
giving effect to the choice of law principles thereof, except to the extent that
such law is preempted by federal law.

(b)
The obligation of the Company to sell or deliver Shares with respect to Options
and Awards granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(c)
The Plan is intended to comply with Rule 16b-3 promulgated under the Exchange
Act and, with respect to the grant of Options and certain Awards, Section 162(m)
of the Code (each as amended from time to time) and the Committee shall
interpret and administer the provisions of the Plan or any Agreement in a manner
consistent therewith to the extent necessary. Any provisions inconsistent with
such Rule or Section shall be inoperative but shall not affect the validity of
the Plan or any grants thereunder.

(d)
Except as otherwise provided in Section 13, the Board may make such changes as
may be necessary or appropriate to comply with the rules and regulations of any
government authority or to obtain for Eligible Employees granted Incentive Stock
Options the tax benefits under the applicable provisions of the Code and
regulations promulgated thereunder.

(e)
Each Option and Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or the issuance of
Shares, no Options shall be granted or payment made or Shares issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions unacceptable to the Committee.

(f)
In the event that the disposition of Shares acquired pursuant to the Plan is not
covered by a then current registration statement under the Securities Act of
1933, as amended, and is not otherwise exempt from such registration, such
Shares shall be restricted against transfer to the extent required by the
Securities Act of 1933, as amended, or regulations thereunder, and the Committee
may require any individual receiving Shares pursuant to the Plan, as a condition
precedent to receipt of such Shares (including upon exercise of an Option), to



 
23
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




represent to the Company in writing that the Shares acquired by such individual
are acquired for investment only and not with a view to distribution.
17.    Miscellaneous.
(a)
Multiple Agreements. The terms of each Option or Award may differ from other
Options or Awards granted under the Plan at the same time, or at some other
time. The Committee may also grant more than one Option or Award to a given
Eligible Employee during the term of the Plan, either in addition to, or in
substitution for, one or more Options or Awards previously granted to that
Eligible Employee. The grant of multiple Options and/or Awards may be evidenced
by a single Agreement or multiple Agreements, as determined by the Committee.

(b)
Withholding of Taxes. The Company shall have the right to deduct from any
distribution of cash to any Optionee or Grantee who is an Eligible Employee an
amount equal to the federal, state and local income taxes and other amounts
required by law to be withheld with respect to any Option or Award.
Notwithstanding anything to the contrary contained herein, if any such Optionee
or Grantee is entitled to receive Shares upon exercise of an Option or pursuant
to an Award, the Company shall have the right to require such Optionee or
Grantee, prior to the delivery of such Shares, to pay to the Company the amount
of any federal, state or local income taxes and other amounts which the Company
is required by law to withhold. An Optionee or Grantee who is a Director or an
Eligible Employee shall be permitted to satisfy (i) any amounts required to be
withheld by the Company under applicable federal, state and local tax laws in
effect from time to time, or (ii) a higher amount up to the aggregate amount of
taxes that may be owed by the Eligible Employee or Director assuming the highest
marginal rate of federal, state and local income taxes that could be applicable
to the Eligible Employee or Director in the calendar year of vesting, by
electing to have the Company withhold a portion of the Shares to be delivered
for the payment of such taxes. The Agreement evidencing any Incentive Stock
Options granted under this Plan shall provide that if the Optionee makes a
disposition, within the meaning of Section 424(c) of the Code and regulations
promulgated thereunder, of any Share or Shares issued to him or her pursuant to
his or her exercise of the Incentive Stock Option within the two-year period
commencing on the day after the date of grant of such Option or within the
one-year period commencing on the day after the date of transfer of the Share or
Shares to the Optionee pursuant to the exercise of such Option, he or she shall,
within ten (10) days of such disposition, notify the Company thereof and
immediately deliver to the Company any amount of federal income tax withholding
required by law.

(c)
Designation of Beneficiary. Each Optionee and Grantee may, with the consent of
the Committee, designate a person or persons to receive in the event of his/her
death, any Option or Award or any amount payable pursuant thereto, to which
he/she would then be entitled. Such designation will be made upon forms supplied
by and delivered to the Company and may be revoked in writing. If an Optionee or
Grantee fails effectively to designate a beneficiary, then the beneficiary or
beneficiaries named by the Optionee or Grantee under the Company’s group term
life insurance plan will be deemed to be the beneficiary.



 
24
 



101499204.4

--------------------------------------------------------------------------------



EXHIBIT 10.KK




(d)
Recoupment. Notwithstanding anything to the contrary, an Agreement may provide
that the Committee may cancel an Option or Award if the Optionee or Grantee has
engaged in or engages in activity that is in conflict with or adverse to the
interest of the Company while employed by or providing services to the Company
or any Subsidiary, including fraud or conduct contributing to any financial
restatements or irregularities. The Committee may also provide in an Agreement
that in such event, the Optionee or Grantee will forfeit any compensation, gain
or other value realized thereafter on the vesting, exercise or settlement of
such Option or Award, the sale or other transfer of such Option or Award, or the
sale of Shares acquired in respect of such Option or Award, and must promptly
repay such amounts to the Company. The Committee may also provide in an
Agreement that if the Optionee or Grantee receives any amount in excess of what
should have been received under the terms of the Option or Award for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), then the Optionee or Grantee shall
be required to promptly repay any such excess amount to the Company.
Furthermore, to the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of any securities exchange or inter-dealer quotation service on
which the Shares are listed or quoted, or if so required pursuant to a written
policy adopted by the Company, Options and Awards shall be subject (including on
a retroactive basis) to clawback, forfeiture or similar requirements.

18.    Effective Date. The effective date of the Plan shall be the date of its
approval by shareholders following its adoption by the Board (the “Effective
Date”). This Plan shall be effective only upon the approval by the affirmative
vote of a majority of the votes cast at a meeting of shareholders at which a
quorum is present to be held within twelve (12) months of the Board’s adoption
of the Plan. Awards may be granted under the Plan after its adoption by the
Board but prior to the Effective Date provided that all such Awards shall be
null and void if the Plan is not approved by the requisite shareholder vote at
the 2016 annual meeting. From and after the Effective Date of the Plan, no
further awards shall be granted under the Prior Plan, and the Prior Plan shall
remain in effect only so long as options or awards granted thereunder shall
remain outstanding.




 
25
 



101499204.4